United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 97-3715
                                   _____________

Joyce A. Martin,                      *
                                      *
             Appellant,               * Appeal from the United States
                                      * District Court for the
      v.                              * Eastern District of Arkansas.
                                      *
Kenneth S. Apfel, Commissioner of the *       [UNPUBLISHED]
Social Security Administration,       *
                                      *
             Appellee.                *
                                _____________

                                 Submitted: March 13, 1998
                                     Filed: March 25, 1998
                                  _____________

Before BOWMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and
      NANGLE, District Judge.1
                               _____________

PER CURIAM.

       Joyce Martin, seeking Social Security disability benefits, appeals from the order
of the District Court2 granting the Commissioner's motion for summary judgment and



      1
        The Honorable John F. Nangle, United States District Judge for the Eastern
District of Missouri, sitting by designation.
      2
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, presiding with the consent of the parties in accordance
with 28 U.S.C. § 636(c).
dismissing Martin's case. Having considered the record and the parties' briefs and oral
arguments in this appeal, we conclude that (1) the decision of the Administrative Law
Judge (ALJ) that Martin was not disabled within the meaning of the Social Security Act
at any time through the date of the ALJ's decision is supported by substantial evidence
on the record as a whole and (2) the ALJ did not err in failing to develop the record
with respect to a possible mental impairment inasmuch as Martin, who was represented
by counsel, did not do anything sufficient to bring a claim of mental impairment to the
attention of the ALJ.

      The judgment of the District Court sustaining the Commissioner's denial of
benefits is

      AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-